Exhibit 10.2

LETTER AGREEMENT

June 20, 2008

ABD Holding Company, Inc.

22 Cherry Hill Drive

Danvers, Massachusetts 01923

Attn: Daniel Sutherby, Chief Financial Officer

 

  Re: Revolving Line of Credit Facility

Ladies and Gentlemen:

BLUE RIDGE INVESTMENTS, L.L.C. (“Lender”) is pleased to make available to ABD
HOLDING COMPANY, INC., a Delaware corporation (“Borrower”), a line of credit
facility on the terms and conditions set forth below and in that certain
Promissory Note dated as of even date herewith executed by Borrower in favor of
Lender substantially in the form attached hereto (the “Note”). Terms not defined
herein have the meanings assigned to them in the Note).

 

Commitment:    Subject to the terms and conditions set forth herein and in the
Note, Lender agrees to make available to Borrower in multiple drawdowns until
the Maturity Date one or more loans (each, a “Loan” and collectively, the
“Loans”) in an aggregate principal amount not exceeding Twenty Million Dollars
($20,000,000) (as such amount is reduced in accordance with the requirements of
the Note, the “Commitment”). Within the foregoing limit, Borrower may borrow,
repay and reborrow Loans until the Maturity Date up to the Commitment, subject
to the conditions set forth herein and in the Note. Borrower may permanently
reduce or terminate the Commitment by giving five days’ written notice to
Lender. Purpose:    The loans shall be used for liquidity and working capital
purposes. Interest:    Each Loan shall bear interest at the rate(s) of interest
described in the Note. Accrued and unpaid interest on each Loan shall be due and
payable as set forth in the Note. Principal:    Any redemptions resulting in
cash distributions received by Borrower in connection with Borrower’s ownership
interest in Columbia Strategic Cash Portfolio, a series of Columbia Qualified
Purchaser Funds, LLC, a Delaware limited liability company (“Columbia Strategic
Cash Fund”), shall be applied to reduce the outstanding principal amount of the
Loans. The Commitment shall be permanently reduced by the amount of the cash
distribution. With each borrowing request, Borrower shall certify in writing to
the Lender that the total borrowings under the Commitment, including the
requested Loan, do not exceed 95% of the Borrower’s account value in the
Columbia Strategic Cash Fund, calculated based on the current net asset value of
the Borrower’s ownership interest in the Fund (“Borrowing Base”). If at any time
the outstanding principal amount of the Loans exceeds the Borrowing Base, the
Borrower shall repay to the Lender the difference between the Borrowing Base and
the outstanding principal balance of the Note within ten business days of demand
therefor by the

 

1



--------------------------------------------------------------------------------

   Lender. For the avoidance of doubt, Lender hereby consents to Borrower’s
withdrawal of funds from the Columbia Strategic Cash Fund at any time, whether
or not a Loan is outstanding, subject to the requirements of this section as to
Borrowing Base and application of such funds. Maturity Date:    The outstanding
principal of each Loan shall be due and payable on the dates set forth in the
Note, but no later than the earlier of (i) the next succeeding business day
after the date of the last redemption by Borrower of all of its remaining shares
in the Columbia Strategic Cash Fund, or (ii) June 20, 2009 (the “Maturity
Date”). Loans may be prepaid as described in the Note. Guaranty:    Indebtedness
under the Note shall be guaranteed by Abiomed, Inc., a Delaware corporation and
affiliate of the Borrower, pursuant to a guaranty in form and substance
satisfactory to the Bank. Collateral:    The obligations and liabilities of
Borrower under the Note will be secured by a first priority perfected security
interest in Borrower’s ownership interest in the Columbia Strategic Cash Fund.
Collateral will be held in an account with an affiliate of Lender and may only
be released as permitted by Lender. Unused Facility Fee:    During the term of
this Agreement, Borrower agrees to pay to Lender an Unused Facility Fee based on
any difference between the Commitment and the amount of credit actually
utilized, determined by the average of the daily amount of credit outstanding
during the applicable monthly period. The fee will be calculated at .25% per
year. The Unused Facility Fee is due on the first day of each monthly period
thereafter until the expiration of the availability period or termination of
this Agreement. Financial Reporting Requirements:   
Borrower shall provide the following financial information and statements in
form and content acceptable to the Lender, and such additional information as
requested by the Lender from time to time. The Lender reserves the right, upon
written notice to Borrower, to require Borrower to deliver financial information
and statements to the Lender more frequently than otherwise provided below, and
to use such additional information and statements to measure any applicable
financial covenants in this Agreement.   

(a) Within 120 days of the fiscal year end, financial statements of Borrower and
Guarantor, audited (with an opinion satisfactory to the Lender) by a Certified
Public Accountant acceptable to the Lender. The statements shall be prepared on
a consolidated basis.

  

(b) Within 45 days of the end of each quarter end (including the last period in
each fiscal year), quarterly financial statements of Borrower and Guarantor,
certified and dated by an authorized financial officer. These financial
statements may be prepared by Borrower. The statements shall be prepared on a
consolidated basis.

Financial Covenant:    Minimum Operating Cash Covenant. Borrower shall maintain
Minimum Operating Cash at all times in an amount equivalent to cash operating
losses for a

 

2



--------------------------------------------------------------------------------

   four (4) month period. This covenant shall be calculated monthly based upon
trailing three-month average Cash operating losses on Borrower’s consolidated
statement of operations at month end. “Cash Operating Losses” means total
reported net operating loss per generally accepted accounting principles,
inclusive of interest expense, exclusive of the effects during the period of
depreciation and amortization, and stock compensation. Negative Pledge:   
During the terms of the Agreement Borrower agrees not to create, assume, or
allow any security interest or lien during the term of the Note (including
judicial liens) on property Borrower now or later owns, except:   

(a) Liens and security interests in favor of Bank of America.

  

(b) Liens for taxes not yet due.

  

(c) Liens outstanding on the date of this Agreement disclosed in writing to the
Lender.

Requests for Loans:    Any request for a Loan must be received by Lender at the
address, telephone number or facsimile number listed below Lender’s signature
not later than 11:30 p.m. Boston time, on the date of the requested Loan (which
must be a day on which Lender is open to conduct substantially all of its
business). Any request for an advance or paydown shall be made by written notice
to the Lender substantially in the form of Form of Advance/Repayment Notice
attached hereto as Exhibit A. Documentation:    The Loans shall be evidenced by
the Note. Borrower shall execute and deliver to Lender such other documents
evidencing the Loan as Lender may reasonably request from time to time.
Termination:    Borrower may terminate this letter agreement by notice to Lender
at any time when there are no Loans outstanding. Upon any such termination,
Lender shall return the original Note to Borrower marked “cancelled”. Notice:   
Lender hereby notifies Borrower that pursuant to the requirements of the USA
PATRIOT Act (Title III of Pub.L. 107-56 (signed into law October 26, 2001)) (the
“Act”), Lender is required to obtain, verify and record information that
identifies Borrower, which information includes the name and address of Borrower
and other information that will allow Lender to identify Borrower in accordance
with the Act.

 

3



--------------------------------------------------------------------------------

Please indicate your agreement to the foregoing by signing and returning to
Lender the enclosed copy of this letter at the address shown immediately beneath
its signature below.

 

    Very truly yours,

Address for Lender for Notices of Borrowing:

    BLUE RIDGE INVESTMENTS, L.L.C.

Blue Ridge Investments, L.L.C.

    By    

901 Main Street, 22nd Floor

     

Dallas, Texas 75202-3714

    Name    

Phone: 214-209-4742

     

Fax: 214-290-8387

    Title    

Attention: Judy Schneidmiller

Judy.l.schneidmiller@bankofamerica.com

           

Address for Other Notices to Lender:

 

Blue Ridge Investments, L.L.C.

214 N. Tryon Street

Charlotte, North Carolina

Attention: George Carp

Senior Vice President

Facsimile: 704-683-4684

 

With a copy of all notices to:

 

Bank of America

100 Federal Street

Boston, Massachusetts 02110

Attention: Douglas Marshall

Senior Client Manager

     

Acknowledged and Agreed:

 

ABD HOLDING COMPANY, INC. By:  

/s/ Michael R. Minogue

Name/Title:   Chief Executive Officer 6/27/08

Address for Notices to Borrower:

ABD Holding Company, Inc.

22 Cherry Hill Drive

Danvers, Massachusetts 01023

Attention: Chief Financial Officer

Telephone: 978-777-5410

Facsimile: 978-777-5410

 

4



--------------------------------------------------------------------------------

GUARANTOR:

 

ABIOMED, INC. By:   /s/ Michael R. Minogue

Name/Title:   Chief Executive Officer 6/27/08

Address for Notices to Borrower:

Abiomed, Inc.

22 Cherry Hill Drive

Danvers, Massachusetts 01023

Attention: Chief Financial Officer

Telephone: 978-777-5410

Facsimile: 978-777-8411

 

5



--------------------------------------------------------------------------------

EXHIBIT A TO LETTER AGREEMENT

FORM OF ADVANCE/REPAYMENT NOTICE

Company Letter Head

 

Date:

           

From:

           

To:

   Judy Schneidmiller    CC: Doug Marshall    CC: Beverly Boccella      

VP. Senior Operations Consultant

           

Southwest Operations

           

Ph: 214-209-4742

           

Fax: 214-290-8387

           

judy.l.schneidmiller@bankofamerica.com

        

Advance/Paydown Request

The undersigned (the “Borrower”) [requests an advance] [gives notice of a
repayment] of $             under the Loan Agreement dated as of June     , 2008
between the Borrower and Blue Ridge Investments, L.L.C. The settlement date of
such [advance] [repayment] will be [                    ].

Please transmit the funds to the following:

Account Name:

Account Number:

Bank Name:

ABA Number:

The Borrower hereby certifies that:

(a) The representations and warranties of the Borrower contained in the Credit
Documents are be true and correct on and as of the date hereof, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct as of such earlier date.

(b) No Default exists or would result from such requested advance or from the
application of the proceeds thereof.

Sincerely,

 

ABD HOLDING COMPANY, INC. By:    

Name:   Title:  

 

6



--------------------------------------------------------------------------------

PROMISSORY NOTE

 

$20,000,000

   June 20, 2008

FOR VALUE RECEIVED, the undersigned, ABD HOLDING COMPANY, INC., a Delaware
corporation (“Borrower”), hereby promises to pay to the order of BLUE RIDGE
INVESTMENTS L.L.C. (“Lender”), at its office as Lender may designate from time
to time, in lawful money of the United States of America and in immediately
available funds, the principal amount of Twenty Million Dollars ($20,000,000) or
such lesser amount as shall equal the aggregate unpaid principal amount of
advances (each a “Loan” and collectively the “Loans”) made by Lender to Borrower
under this Promissory Note (this “Note”), and to pay interest on the unpaid
principal amount of the Loans at the rate per annum and on the dates specified
below. Loans hereunder are also subject to the terms and conditions set forth in
that certain letter loan agreement dated as of even date herewith between
Borrower and Lender (the “Letter Agreement”). Terms not defined herein have the
meanings assigned to them in the Letter Agreement.

Borrower may request Loans by irrevocable notice to be given to Lender in
accordance with the Letter Agreement.

Each Loan shall bear interest at a rate per year equal to the BBA LIBOR Daily
Floating Rate plus 0.25% per annum. The BBA LIBOR Daily Floating Rate is a
fluctuating rate of interest equal to the rate per annum equal to the British
Bankers Association LIBOR Rate (“BBA LIBOR”) , as published by Reuters (or other
commercially available source providing quotations of BBA LIBOR as selected by
Bank from time to time) as determined for each banking day at approximately
11:00 a.m. London time two (2) London Banking Days prior to the date in
question, for U.S. Dollar deposits (for delivery on the first day of such
interest period) with a one month term, as customarily adjusted from time to
time in Lender’s reasonable discretion for changes in reserve requirements,
deposit insurance assessment rates and other regulatory costs. If such rate is
not available at such time for any reason, then the rate for that interest
period will be determined by such alternate method as is reasonably selected by
Lender. A “London Banking Day” is a day on which banks in London are open for
business.

Interest on the principal of this Note shall be payable on the first of each
month commencing on July 1, 2008 and continuing on the same day of each month
thereafter until the indebtedness evidenced hereby is paid in full. Any cash
principal distributions received by Borrower in connection with Borrower’s
ownership interest in the Columbia Strategic Cash Fund, shall be applied to
reduce the principal balance of this Note. Distributions of interest or earnings
on the Columbia Strategic Cash Fund will not be required to be applied to reduce
the principal balance of this Note. If, at any time, the outstanding principal
balance of this Note exceeds the Borrower’s account value in the Columbia
Strategic Cash Fund based on the calculation described in the Letter Agreement,
Borrower shall make a principal payment hereunder equal to the difference
between the account value of the Fund and the outstanding principal of this Note
within ten business days of demand therefor by the Lender. The Loans, and all
accrued and unpaid interest thereon, shall be due and payable in full on
June 20, 2009. Lender may, if and to the extent any payment is not made when due
hereunder, charge from time to time against any or all of Borrower’s accounts
with Lender any amount so due. The Loans or any portion thereof may be prepaid
by Borrower at any time without premium or penalty.

 

7



--------------------------------------------------------------------------------

Each Loan and each payment by Borrower will be evidenced by records kept by the
Lender. Interest shall be computed on the basis of a year of 360 days and the
actual days elapsed (including the first day but excluding the last day).
Overdue principal and, to the extent permitted by applicable law, interest shall
bear interest, payable upon demand, for each day from and including the due date
to but excluding the date of actual payment at a rate per annum 4% higher than
the rate of interest otherwise provided under this Note (2% higher than the rate
of interest otherwise provided under this Note if the overdue amount became due
solely as a result of a change in the net asset value of the Columbia Strategic
Cash Fund). Whenever any payment under this Note is due on a day that is not a
day Lender is open to conduct substantially all of its business, such payment
shall be made on the next succeeding day on which Lender is open to conduct
substantially all of its business, and such extension of time shall in such case
be included in the computation of the payment of interest.

The date, amount, interest rate, and each payment of principal and interest due
on this Note, shall be recorded by Lender on its books, which record shall, in
the absence of manifest error, be conclusive as to such matters; provided, that
the failure of Lender to make any such record or any error therein shall not
limit or otherwise affect the obligations of Borrower hereunder.

Borrower shall reimburse or compensate Lender, upon demand, for all costs
incurred, losses suffered or payments made by Lender which are applied or
reasonably allocated by Lender to the transactions contemplated herein (all as
determined by Lender in its reasonable discretion) by reason of any and all
future changes in reserve, deposit, capital adequacy or similar requirements or
compliance by Lender with any directive, or requirements from any regulatory
authority, whether or not having the force of law, in each case instituted after
the date hereof with respect to assets, liabilities or commitments of, or
extensions of credit by, Lender to the extent the foregoing result in a change
to Lender of the cost of extending or maintaining the Loans.

Borrower hereby waives presentment, protest, demand, or other notice of any kind
in connection with this Note.

Borrower represents and warrants to Lender that: (a) it is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization; (b) the execution, issuance and delivery of the Letter Agreement,
this Note and any other document, agreement or instrument executed and delivered
in connection herewith (collectively, the “Loan Documents”) are within its
powers and have been duly authorized; (c) each Loan Document is valid, binding
and enforceable in accordance with its terms, is not in violation of law or
regulation or of the terms of Borrower’s organizational documents, and does not
result in the breach of or constitute a default under any indenture, agreement,
instrument or undertaking to which Borrower is a party or by which it or its
property may be bound or affected; (d) the proceeds of the Loans shall be used
solely for liquidity and working capital purposes; provided, however, that
Borrower shall not use any part of the proceeds of any Loan to purchase or carry
any margin stock within the meaning of Regulation U of the Board of Governors of
the Federal Reserve System or to extend credit to others for the purpose of
purchasing or carrying any margin stock; (e) there is no event which is, or with
notice or lapse of time or both would be, an Event of Default (as defined below)
under this Note; and (f) the person or persons executing any Loan Document on
behalf of Borrower are duly appointed officers or other representatives of
Borrower with authority to execute and deliver each Loan Document on behalf of
Borrower.

The obligation of Lender to make any Loan shall be subject to the condition
that, and the request of Borrower for a Loan and the receipt by Borrower of the
proceeds thereof shall be deemed a representation and warranty by Borrower that
as of the date of such request and receipt: (a) all

 

8



--------------------------------------------------------------------------------

representations and warranties contained in any Loan Document are true and
correct and with the same force and effect as though such representations and
warranties had been made on and as of the date of such request and receipt and
(b) no Event of Default under this Note exists or would result from the making
of the Loan. Before Lender is required to make any Loan under this Note, it must
receive any documents provided for herein and any customary drawdown items it
may reasonably require, in form and content acceptable to Lender. It is agreed
that opinions of counsel will not be required in connection with any extension
of credit hereunder.

Each of the following shall constitute an Event of Default hereunder:
(a) Borrower shall fail to pay within two business days of the date when due any
principal of or interest on any Loan; (b) Borrower shall fail to comply with
Borrowing Base requirement set forth in the Letter Agreement; (c) any other
covenant or agreement in any Loan Document and such failure continues for 10
business days after written notice thereof is given by Lender to Borrower;
(d) an event of default shall occur under the terms of any other indebtedness in
excess of Two Million Dollars ($2,000,000) owing to Lender or any other creditor
for which Borrower or any of its subsidiaries is liable, whether as principal
obligor, guarantor, or otherwise; (e) any representation, warranty,
certification, or statement made or deemed made by Borrower to Lender shall
prove to have been incorrect or misleading in any material respect when made;
(f) Borrower shall dissolve, liquidate, or terminate its legal existence or
shall convey, transfer, lease, or dispose of (whether in one transaction or a
series of transactions) all or substantially all of its assets to any person or
entity; (g) a petition shall be filed by or against Borrower or any of its
subsidiaries under any law relating to bankruptcy, reorganization, or insolvency
and, in the case of any such petition filed against Borrower or any of its
subsidiaries, shall not have been dismissed within 60 days from the date of
filing; or (h) Borrower or any of its subsidiaries shall make an assignment for
the benefit of creditors or fail generally to pay its debts as they become due,
or a receiver, trustee, or similar official shall be appointed over Borrower or
any of its subsidiaries or a substantial portion of any of their respective
assets. If an Event of Default shall have occurred, Lender may take any one or
more of the following actions: (i) terminate the Commitment, (ii) declare the
outstanding principal of and accrued and unpaid interest on this Note and the
Loans, together with all other amounts payable under any Loan Document, to be
immediately due and payable without presentment, protest, demand, or other
notice of any kind, all of which are hereby waived by Borrower and
(iii) exercise any rights and remedies it may have under this Note or any other
Loan Document or under applicable law or in equity; provided, however, that upon
the occurrence with respect to Borrower of any event specified in clause (g) or
(h) of the preceding sentence, the Commitment shall automatically terminate, and
the outstanding principal and accrued and unpaid interest on this Note and the
Loans, together with all other amounts payable hereunder, shall become
immediately due and payable without presentment, protest, demand, or other
notice of any kind, all of which are hereby waived by Borrower.

No failure or delay by Lender in exercising, and no course of dealing with
respect to, any right, power, or privilege hereunder shall operate as a waiver
thereof nor shall any single or partial exercise of any right, power, or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, power, or privilege. The rights and remedies of
Lender provided herein shall be cumulative and not exclusive of any other rights
or remedies provided by law. If any provision of this Note shall be held invalid
or unenforceable in whole or in part, such invalidity or unenforceability shall
not affect the remaining provisions hereof. Except as set forth herein or
therein, no provision of this Note may be modified or waived except by a written
instrument signed by Lender and Borrower.

Borrower will indemnify and hold Lender harmless from any losses, liabilities,
damages, judgments, and costs of any kind relating to or arising directly or
indirectly out of (a) this Note or any other Loan Document, (b) any credit
extended by Lender to Borrower hereunder or the use thereof, (c) any litigation
or proceeding related to or arising out of any Loan Document or any such credit,
or (d) failure by Borrower to comply with any law or regulation; provided that
such indemnity shall not

 

9



--------------------------------------------------------------------------------

(i) encompass any losses, liabilities, damages, judgments or costs related to
the Columbia Strategic Cash Fund, (ii) entitle Lender to any payment with
respect to legal fees or other transaction costs (including internal cost
allocations) incurred by Lender in order to extend or, other than during the
continuance of an Event of Default, maintain the credit provided for hereunder,
or (iii) be available to the extent that such losses, liabilities, damages,
judgments or costs (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of Lender or (y) result from a claim brought by Borrower
against Lender for breach in bad faith of Lender’s obligations hereunder or
under any other Loan Document, if Borrower has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction. This indemnity includes but is not limited to attorneys’
fees, except as set forth above. This indemnity extends to Lender, its
affiliates and the partners, directors, officers, employees, agents and advisors
of Lender and of Lender’s affiliates. This indemnity will survive repayment of
Borrower’s obligations to Lender under this Note and termination of the
Commitment. All sums due to Lender pursuant to this paragraph shall be due and
payable upon demand.

This Note shall be binding upon Borrower and its successors and assigns and
inure to the benefit of Lender and its successors and assigns, provided,
however, that no obligations or rights of Borrower hereunder can be assigned
without the prior written consent of Lender. Lender may assign to one or more
banks or other entities all or any part of, or may grant participations to one
or more banks or other entities in or to all or any part of, this Note, any
other document or agreement executed or delivered in connection herewith or any
Loan or Loans hereunder and its rights and obligations hereunder or thereunder.
Borrower agrees that Lender may disclose to any assignee or purchaser, or any
prospective assignee or purchaser, any and all information in Lender’s
possession concerning Borrower, this Note, and any security for this Note,
provided that the disclosure of any information that is identified by Borrower
as material non-public information must be made subject to an acknowledgment by
the recipient of the same and the undertaking of such recipient not to engage in
any transaction in securities of Borrower on the basis thereof in violation of
applicable law, including Section 10(b) of the Securities and Exchange Act of
1934, as amended, and Rule 10b-5 thereunder.

Borrower shall pay on demand all costs and expenses (including reasonable
attorneys’ fees and the allocated costs of internal counsel) incurred by Lender
in connection with the enforcement or attempted enforcement of this Note or any
Loan Document upon the occurrence of an Event of Default.

Notwithstanding the other provisions of this Note, the interest rate will not
exceed the maximum rate permitted by federal law or other law applicable to
Lender, whichever is higher. If, at any time, the rate of interest, together
with all amounts which constitute interest and which are reserved, charged or
taken by Lender as compensation for fees, services or expenses incidental to the
making, negotiating or collection of the Loans, shall be deemed by any competent
court of law, governmental agency or tribunal to exceed the maximum rate of
interest permitted to be charged by Lender to Borrower under applicable law,
then, during such time as such rate of interest would be deemed excessive, that
portion of each sum paid attributable to that portion of such interest rate that
exceeds the maximum rate of interest so permitted shall be deemed a voluntary
prepayment of principal. As used herein, the term “applicable law” shall mean
the law in effect as of the date hereof; provided, however, that in the event
there is a change in the law which results in a higher permissible rate of
interest, then this Note shall be governed by such new law as of its effective
date.

All notices required under this Note shall be in writing and shall be personally
delivered or sent by first class mail, postage prepaid, or by overnight courier,
to Borrower or Lender, as the case may be, at its address set forth below, or
sent by facsimile to the facsimile number set forth for such party below, or to
such other addresses or facsimile numbers as Lender and Borrower may specify
from time to time in writing. Notices and other communications sent by (a) first
class mail shall be deemed delivered on the

 

10



--------------------------------------------------------------------------------

earlier of actual receipt or on the fourth business day after deposit in the
U.S. mail, postage prepaid, (b) overnight courier shall be deemed delivered on
the next business day after deposit with the overnight courier, (c) other
methods of hand-delivery (including telegram, lettergram or mailgram) shall be
deemed delivered when delivered, and (d) facsimile shall be deemed delivered
upon receipt of confirmation.

This Note shall be governed by and construed in accordance with the laws of the
State of Massachusetts and the applicable laws of the United States of America,
without regard to principles of conflict of laws.

BORROWER IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY,
TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF MASSACHUSETTS
SITTING IN SUFFOLK COUNTY AND OF THE UNITED STATES DISTRICT COURT SITTING IN
BOSTON, MASSACHUSETTS , AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS NOTE, ANY OTHER DOCUMENT OR
INSTRUMENT EXECUTED AND DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND BORROWER IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
MASSACHUSETTS STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
IN SUCH FEDERAL COURT. EACH OF BORROWER AND LENDER AGREES THAT A FINAL JUDGMENT
IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW. NOTHING IN THIS NOTE SHALL AFFECT ANY RIGHT THAT LENDER MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS NOTE, ANY OTHER DOCUMENT OR
INSTRUMENT EXECUTED AND DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY AGAINST BORROWER OR ITS PROPERTIES IN THE COURTS
OF ANY JURISDICTION.

BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING
OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS NOTE,
ANY OTHER DOCUMENT OR INSTRUMENT EXECUTED AND DELIVERED IN CONNECTION HEREWITH
OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY IN ANY COURT REFERRED TO IN
THE IMMEDIATELY PRECEDING PARAGRAPH. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

BORROWER HERETO IRREVOCABLY AGREES THAT SERVICE OF PROCESS BY LENDER IN
CONNECTION WITH ANY SUCH ACTION OR PROCEEDING SHALL BE BINDING ON BORROWER IF
SENT TO BORROWER BY REGISTERED OR CERTIFIED MAIL AT ITS ADDRESS SPECIFIED BELOW
OR SUCH OTHER ADDRESS AS FROM TIME TO TIME NOTIFIED BY BORROWER IN ACCORDANCE
WITH THE TERMS HEREOF. NOTHING IN THIS NOTE WILL AFFECT THE RIGHT OF LENDER OR
BORROWER TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

11



--------------------------------------------------------------------------------

EACH OF BORROWER AND LENDER HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS NOTE,
ANY OTHER DOCUMENT OR INSTRUMENT EXECUTED AND DELIVERED IN CONNECTION HEREWITH
OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH OF BORROWER AND LENDER (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO
ENTER INTO OR ACCEPT THIS NOTE BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS PARAGRAPH.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

12



--------------------------------------------------------------------------------

THIS NOTE AND ANY OTHER DOCUMENTS EXECUTED IN CONNECTION HEREWITH REPRESENT THE
FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

Borrower has caused this Note to be duly executed as of the date first above
written.

 

    ABD HOLDING COMPANY, INC.     By:   /s/ Michael R. Minogue     Title:  
Chief Executive Officer 6/27/08

Address for Notices:

ABD Holding Company, Inc.

22 Cherry Hill Drive

Danvers, Massachusetts 01023

Attention: Chief Financial Officer

Telephone: 978-777-5410

Facsimile: 978-777-8411

Address for Notices to Lender:

Address for Lender for Notices of Borrowing:

Blue Ridge Investments, L.L.C.

901 Main Street, 22nd Floor

Dallas, Texas 75202-3714

Phone: 214-209-4742

Fax: 214-290-8387

Attention: Judy Schneidmiller

Judy.l.schneidmiller@bankofamerica.com

Address for Other Notices to Lender:

Blue Ridge Investments, L.L.C.

214 N. Tryon Street

Charlotte, North Carolina

Attention: George Carp

Senior Vice President

Facsimile: 704-683-4684

With a copy of all notices to:

Bank of America

100 Federal Street

Boston, Massachusetts 02110

 

Attention: Douglas Marshall

   Senior Client Manager

 

13